, ' 1 f ' /@,zw/~-»z?»

Eourt Uf Eriminal Appeals
Austin, Texas

NU. UZ-15-UUZL1-CV

IN RE: Rnbert cnrdcm, TDcJ-cID# 319173 Relatnr' RECE|VED|N
COURT OF CR|M!NAL APPEALS

1\.’0‘! 30 2015

DRIEINAE PRUEEEDING
TRIAE EDURT ND. 1DUBB,1UZ§BU,2277B,13,472

1 -r 1 -r
RELA\DR 5 MUTIDN F[]R 15X\ENSIUN DF TIME ADB’ACOSW,CFGU

This is a Mandamus case brought by a Texas State Prisoner under the
Texas Eonstitution’Article 5, Section 3. This authority is also foumd
in Article L.OL (1) of the criminal procedures and Texas rule appellate
procedure Article 52.1

The court of appeals, second District of_Texas, in NU.UZ-15-UDZH1-CV
for rehearing reconsideration enbanc should be and is hereby denied and
the opinion of July 2015 stands unchanged dated Uctober 22, 2015. Relator
seeks a motion for extension of time in which to file a rule 68 discreti-
onary review petition before the court of criminal appeals in accordandance
with rule 68.2 (A) (B) (C) rules of appellate.procedures.

Relator Robert Gordon dead line for filing item is November 22 2015,
Relator seeks an extension of time of (ED) days. Relatorchas only had one
motion for extension of time_to file enbanc for reconsideration by the
second court of appeal which was granted (see order of second court of
appeals dated September 2, 2015.) Un Uctober 22, 2015 the court made no
changes to the opinion of July 28, 2015. `
_Relator has not had time since the Dctober 22, 2015 order in which to
research and respond to the courts order and thereby seeks a extension
of time to do so, and brief them issues before this court. Due to the fact

that relator has been on "lock-down" confined to relator's cell due to

security measureos of the wynne Unit's (6) month annual cell searche's

And shake down of all inmate offender's on the unit, which denied relator
of access to the law library and ability of going to commissary to
purchase stamps to mail out any legal correspondence to the court's

which also cause relator of the ability to file any type of correspondence
with the court's as relator's legal materialrs were confiscated by TDEJ;ID`
officer Burlin on 0ctober 14, 2015 in which relator did not receive back
from the property room officer in over a two week time period.

Relator, was also impeded by the official's of wynne unit by being
locked-up in my cell during this two week cell search and after it was
completed, by the electricity going out for another two weeks denying
relator of lights to be able to see anything or being able to see good
enough to write any legal matter's because relator didn't have lights to
see good enough to do any legal research or legal work in preparing a
motion for extension of time or the drafting of motion enbanc or for
review by this honorable court of criminal appeals in order to draft any
such relief to file to the court to review relator's legal.issues that
relator has been seeking review of by petition to the honorable court
of criminal appeals, in Austin, Texas, as relator basisily was confined
to relator's cell with out lights to see with out relator's legal
material's and access to the courtbs rights to research the law and to
have the ability to send any correspondence out any where because without
my legal material I didn't have the ability to respond or file before the
court the whole monlh and a half of denial of commissary privileges to
purchase stamp's to send any mail out and the ability to send any
correspondence out any where because of the lack of lights to see and
being held in a cell not being able to go any where to do anything due~

to security purposes of the wynne unit supervising warden. Relator has

been impeded by these factor's.

Relator would show the court of criminal appeals, that relator will
need the (60) days extension of time at the very least to attempt to
be heard by relator'ssability to file under rule 60 "Discretionary
Review Petition of Appellate Procedures."

For these reason's relator respectfully moves this court for an
extension of time in the interest of justice, for a extension of (60)
days with in which to file in these instant actions or relator will
suffer a manifest injustice. See Holland V. FEURIDA, 560 V.S. 6336&5
(2010). As relator contends he is entitled to relief as relator's
convictions are void and unconstitutional as a matter of law so holds.
Respectfully submitted,

WWW
Robert Eordon
TDEJ-EID#519173
wynne Unit
810 FM 2821

Huntsville, Texas

773&9